PER CURIAM.
This consolidated disciplinary proceeding is before us on the complaint of The Florida Bar, report of the referee, and respondent’s conditional guilty plea for consent judgment. We have jurisdiction. Art. V, § 15, Fla. Const.
The referee recommended that respondent be found guilty of violating Disciplinary Rules 1-102(A)(5), 1-102(A)(6), 6-101(A)(3), and 7-106(C)(5) of The Florida Bar Code of Professional Responsibility, and that respondent be disciplined by the following: (1) a public reprimand; (2) a one-year probation commencing on March 21, 1986, the date his plea was accepted; (3) payment of costs to be made by termination date of probation; (4) a psychological or psychiatric evaluation and, if recommended by the evaluating party, continued counseling or therapy, provided that the counseling or therapy shall not be required after termination of probation; (5) requiring, prior to termination of probation, respondent’s secretarial staff to complete a continuing legal education or other comparable educational course generally relating to office procedure and ethical issues and respondent’s office to be evaluated by J.R. Phelps of The Florida Bar; and (6) refraining from future radio or television appearances.
*1132We approve the referee’s recommended findings and discipline. Accordingly, we publicly reprimand respondent, place him on probation for one year under all the conditions established by the referee, and direct that he undergo the psychological or psychiatric examination and cease radio or television appearances.
Judgment for costs in the amount of $2,293.90 is hereby entered against respondent, for which sum let execution issue.
It is so ordered.
OVERTON, Acting Chief Justice, and McDonald, EHRLICH, SHAW and BARKETT, JJ., concur.